Citation Nr: 0422951	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  92-56 421	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left testicular 
disability to include as secondary to exposure to ionizing 
radiation.  

2.  Entitlement to service connection for a salivary gland 
disability to include as secondary to exposure to ionizing 
radiation. 

3.  Entitlement to service connection for a throat disability 
to include as secondary to exposure to ionizing radiation. 

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to a rating in excess of 30 percent prior to 
January 12, 1998, for frostbite of both legs with Raynaud's 
phenomenon. 

7.  Entitlement to a rating in excess of 30 percent from 
January 12, 1998, for frostbite residuals of the right leg 
with Raynaud's phenomenon. 

8.  Entitlement to a rating in excess of 30 percent from 
January 12, 1998, for frostbite residuals of the left leg 
with Raynaud's phenomenon.

9.  Entitlement to an effective dated earlier than July 15, 
1988, for the grant of service connection for anxiety 
disorder with chronic pain syndrome, depression, and post-
traumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran, F. R. and I. D.  


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946 and from September 1950 to July 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of several rating decisions in the 1990s of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which are more fully explained below.  



Procedural History 

In a January 1990 decision, the Board denied service 
connection for salivary gland and left testicular 
disabilities.  

In March 1990, the veteran filed a claim of service 
connection for a throat disability.  In an April 1990 rating 
decision, the RO denied service connection for a throat 
tumor, which the RO interpreted as an application to reopen 
the claim of service connection for a salivary gland 
disability.  The veteran then timely filed a notice of 
disagreement and substantive appeal, following the issuance 
of the statement of the case.  When the appeal was first 
before the Board in October 1992, the issue was framed as 
whether new and material evidence had been submitted to 
reopen the claim of service connection for a salivary gland 
disability.  The Board remanded the issue for further 
evidentiary development.  The Board also instructed the RO to 
consider the throat and the salivary gland disabilities as 
separate claims and requested additional procedural 
development on the claim of service connection for a throat 
disability.  In a December 1993 rating decision, the RO 
denied the claim of service connection for a throat 
disability on the merits without regard to finality.  
Subsequently, the RO considered a November 1994 statement 
from the veteran as an application to reopen the claim of 
service connection for a throat disability and denied the 
claim to reopen in a June 1995 rating decision and the claim 
has been so characterized since then.  

Although the RO did not construe the veteran's timely filed 
notice of disagreement and substantive appeal as perfecting 
the appeal of the claim for service connection for a throat 
disability in conjunction with the April 1990 rating 
decision, the Board may address the adequacy of the notice of 
disagreement and substantive appeal, pertaining to its 
jurisdiction authority, at any stage in a proceeding before 
it, regardless of whether the RO addressed it.  38 C.F.R. 
§ 20.101(d).  

In this case, the Board determines that the notice of 
disagreement and the substantive appeal timely filed in 
response to the April 1990 rating decision contained the 
necessary information to perfect the appeal of the denial of 
the claim of service connection for a throat disability, 
extending to all subsequent adjudications of the claim.  The 
Board has framed the issue on appeal accordingly. 

In February 1992, a hearing was held before the Board on the 
issue of service connection for a salivary gland disability.  
As the Board member, who presided at the hearing is no longer 
at the Board, the veteran was given the opportunity for 
another Board hearing.  In June 2004, the veteran indicated 
that he did not want another hearing. 

In a July 1996 decision, the Board reopened the claim of 
service connection for a salivary gland disability and 
remanded it to the RO for readjudication and to consider 
whether the evidence showed that the veteran's exposure to 
ionizing radiation actually caused the salivary gland 
disability.  

On the issues of service connection for left testicular 
disability, hearing loss, and tinnitus, and the issue of an 
increased rating for residuals of frostbite, the veteran is 
appealing a June 1995 rating decision. 

On the issue of an earlier effective date, the veteran is 
appealing a November 1999 rating decision. 

In June 2004, the Board granted the veteran's motion to 
advance the case on the Board's docket. 

The Board also notes that in a January 1990 decision, the 
Board denied service connection for a left testicular 
disability, diagnosed as epididymitis, because it was not 
shown to have been present during service and it was not the 
result of any low level exposure to ionizing radiation.  
Although new and material evidence is generally required to 
reopen a claim that has been denied in a final Board 
decision, subsequent to the Board's decision, the United 
States Court of Appeals for the Federal Circuit held that a 
veteran may prove by actual causation that he has a 
disability as a result of exposure to ionizing radiation, 
despite the fact that the claimed disability was not a 
radiogenic disease under applicable law.  Combee v. Brown, 34 
F.3d 1039 (1994), reversing, in part, Combee v. Principi, 4 
Vet.App. 78 (1993).

The holding in Combee has been codified at 38 C.F.R. § 
3.311(b)(4), whereby a condition not listed as a radiogenic 
disease in the regulation may be considered radiogenic on the 
basis of competent scientific or medical evidence cited or 
submitted by the veteran.  As 38 C.F.R. § 3.311(b)(4) did not 
exist at the time of the Board's prior final denial of the 
claim in January 1990, and as 38 C.F.R. § 3.311(b)(4) creates 
a new basis of entitlement for service connection for a left 
testicular disability to include as a result of exposure to 
ionizing radiation, the Board will address the claim on a de 
novo basis in accordance with Spencer v. Brown, 4 Vet.App. 
283 (1993) aff'd, 17 F.3d 368 (Fed. Cir. 1994).

Issues Raised by the Veteran 

In statements, dated in October 2003, the veteran raised the 
issues of service connection for thyroid and tonsil 
conditions and emphysema, the issues of a schedular 100 
percent rating and of an earlier effective date for 
unspecified service-connected disabilities.  He also claimed 
a disability due to VA medical treatment in 1997.  As these 
issues have not been adjudicated by the RO, they are referred 
there for appropriate action. 


FINDINGS OF FACT

1.  A left testicular disability, diagnosed as epididymitis, 
did not have its onset during service, it is unrelated to any 
injury or disease therein, it is not a radiogenic disease, 
and it is not etiologically related to exposure to ionizing 
radiation during service. 

2.  A salivary gland disability with removal of the 
submaxillary or submandibular salivary glands did not have 
its onset during service, it is unrelated to any injury or 
disease therein, it is not a radiogenic disease and it is not 
etiologically related to exposure to ionizing radiation 
during service. 

3.  A throat disability, diagnosed as a lipoma, did not have 
onset during service, it is unrelated to any injury or 
disease therein, it is not a radiogenic disease and it is not 
etiologically related to exposure to ionizing radiation 
during service.  

4.  Bilateral hearing loss, diagnosed as sensorineural 
hearing loss, is unrelated to any in-service injury or 
disease, including exposure to combat and anti-aircraft guns.  

5.  Tinnitus is unrelated to any in-service injury or 
disease, including exposure to combat and anti-aircraft guns. 

6.  Prior to January 12, 1998, the residuals of bilateral 
frostbite with Raynaud's phenomenon did not more nearly 
approximate or equate to loss of toes and severe persistent 
symptoms. 

7.  The current 30 percent rating, beginning January 12, 
1998, for frostbite residuals of the right leg with Raynaud's 
phenomenon, is the maximum schedular disability rating under 
Diagnostic Code 7122 and manifestations of Raynaud's syndrome 
are used to support the 30 percent rating under Diagnostic 
Code 7122. 

8.  The current 30 percent rating, beginning January 12, 
1998, for frostbite residuals of the left leg with Raynaud's 
phenomenon, is the maximum schedular disability rating under 
Diagnostic Code 7122 and manifestations of Raynaud's syndrome 
are used to support the 30 percent rating under Diagnostic 
Code 7122. 

9.  The veteran did not express intent to pursue a claim of 
service connection for a psychiatric disorder in the interim 
between the Board's decision in June 1983 and his application 
to reopen the claim of service connection for a psychiatric 
disorder that was received at the RO on July 15, 1988. 




CONCLUSIONS OF LAW

1.  Left testicular disability, diagnosed as epididymitis, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.311 
(2003).

2.  A salivary gland disability with removal of the 
submaxillary or submandibular salivary glands was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.311 
(2003).

3.  A throat disability, diagnosed as lipoma, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.311 
(2003).

4.  Bilateral hearing loss disability was not incurred or 
aggravated during service, and the incurrence or aggravation 
of sensorineural hearing loss during service may not be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).

5.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2003).

6  The criteria for a schedular rating in excess of 30 
percent prior to January 12, 1998, for residuals of bilateral 
frostbite with Raynaud's phenomenon have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7. 
4.14, 4.104, Diagnostic Codes 7122, 7117 (1997). 

7.  A schedular rating in excess of 30 percent from January 
12, 1998, for frostbite residuals of the right leg with 
Raynaud's phenomenon is not warranted.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7. 4.14, 4.104, 
Diagnostic Code 7122 (1998, 2003), Diagnostic Code 7117 
(2003). 

8.  A schedular rating in excess of 30 percent rating from 
January 12, 1998, for frostbite residuals of the left leg 
with Raynaud's phenomenon is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.104, 
Diagnostic Codes 7122 (1998, 2003), Diagnostic Code 7117 
(2003).

9.  The criteria for an effective date prior to July 15, 
1988, for the grant of service connection for anxiety 
disorder with chronic pain syndrome, depression, and post-
traumatic stress disorder, have not been met. 38 U.S.C.A. §§ 
5110, 5107(b) (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issues on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

All the rating decisions by the RO were made prior to 
enactment of the VCAA.  However the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was not prejudicial for the reasons specified below.  

In the June 2002 statement of the case, addressing the 
effective-date issue and in the June 2002 supplemental 
statement of the case, addressing the other issues, the RO 
provided the veteran the complete text of 38 C.F.R. § 3.159, 
implementing 38 U.S.C.A. §§ 5103 and 5103A.  This put the 
veteran on notice that VA would obtain VA records and other 
records he identified and that he should provide any evidence 
in his possession that pertained to the claims.  

In a February 2003 letter, the RO addressed the VCAA in 
conjunction with the claim of service connection due to 
radiation exposure.  The RO notified the veteran of the 
evidence needed to substantiate the claim, namely, medical 
evidence of a relationship between the veteran's current 
disability and the exposure to radiation in service.  

For these reasons, the Board finds that the notice 
substantially complies with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); and of Charles v. 
Prinicipi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice). 

In addition, the Board is of the opinion that the RO afforded 
the veteran proper process following provision of the notice 
required under the VCAA and the implementing regulations.  
There is no indication or reason to believe that the RO's 
decisions would have been different had the claims not been 
adjudicated prior to the provision of the notice required 
under the VCAA and the implementing regulations.  This appeal 
has been pending for many years and neither the veteran nor 
his representative has requested the Board to remand the case 
for further consideration by the RO.  In the Board's opinion, 
a remand for further RO consideration would only further 
delay resolution of the appeal with no benefit flowing to the 
veteran.

The record also reflects that all indicated development of 
the evidence has been completed.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate any of the claims.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations. 



I.  Service Connection for Left Testicular, Salivary Gland 
and Throat Disabilities

Factual Background

The veteran contends that the claimed disabilities are due to 
his exposure to ionizing radiation during service when he was 
stationed at Camp Hanford, Washington, in the vicinity of the 
Hanford site, a nuclear plant that produced plutonium. 

For the first period of service, the service medical records, 
including the reports of entrance and separation 
examinations, contain no complaint, history, or finding of a 
testicular, glandular or  throat abnormality.  

For the second period of service, the service medical 
records, including the reports of entrance and separation 
examinations, contain no complaint, history, or finding of a 
glandular or throat abnormality.  The records do show that, 
in October 1950, the veteran was seen for a complaint of pain 
over the left testicle, but the examination was negative.  
There was no further complaint and no testicular abnormality 
was found on separation examination. 

Service personnel records show that for the second period of 
service the veteran was assigned to an anti-aircraft gun 
battery and he was separated from service from Camp Hanford, 
Washington.  

After service, VA records disclose that, in August 1979, 
chronic epididymitis of the left testicle was first 
documented.  In August 1981, the veteran was hospitalized for 
left testicular pain.  According to the veteran he had had 
many episodes of testicular swelling since 1950.  During the 
hospitalization, he had a left epididymectomy.  On the 
pathological report, the diagnosis of the removed tissue was 
chronic epididymitis.  

VA records disclose that, in August 1980, the veteran was 
hospitalized for a history of an enlarged right submaxillary 
gland, which was first found in November 1979.  History 
included radiation exposure in the 1950s in the vicinity of a 
plutonium plant.  A saliogram revealed destruction of the 
ductal system with saliadenitis.  The gland was surgical 
removed.  On the pathological report, there was no 
pathological diagnosis.  The removed tissue was subsequently 
referred to as benign.  In November 1982, the left 
submaxillary gland was removed.  On the pathological report, 
the diagnosis of the removed tissue was left submaxillary 
gland.  The term "submandibular" was also used to describe 
the effected glands. 

VA records also disclose that in December 1981 a mass above 
the sternum was found.  It was described as a lipoma and 
surgically removed in March 1982. 

On VA consultations in December 1984 and March 1988, the 
impressions were insufficient saliva with the excision of two 
glands and sicca-type symptoms without evidence of tumor or 
mass. 

On VA examinations in April 1988, absence of the left 
epididmis, probably secondary to left epididymectomy, was 
diagnosed.  There were scars in the right and left 
submandibular regions and a scar in the suprasternal region, 
which the veteran had referred to as the site of a throat 
tumor.  The diagnosis included no evidence of cancer. 

A December 1989 Congressional report discloses that between 
1945 and 1951 significant quantities of radioactive particles 
leaked from the Hanford site. 

In 1992, the research director for a study on the effects of 
low-level radiation at the Hanford site stated that it was 
possible to conclude from existing documents that military 
personnel who served at Hanford were exposed to radiation. 

On VA examination in June 1993, the diagnosis was 
submandibular salivary gland excision with decreased salivary 
flow.  

VA records disclose that in 1994 the veteran was seen for 
occasional left testicular pain and swelling of the 
submandibular salivary gland. 

In 1996, the veteran submitted several documents, pertaining 
to the Hanford environmental dose reconstruction project and 
a summary of a radiation dose estimate for radioactive 
materials released from Hanford.

In 1999, the veteran submitted a publication describing the 
exposure of military personnel to radiation, who had been 
stationed at Camp Hanford.  The document discloses that, in 
March 1950, the Army began to station troops to operate 
anti-aircraft gun emplacements and to provide security for 
the Hanford site. 

The veteran has provided a 1999, personalized dose estimate 
of radiation exposure between 70 millirad and 780 millirad to 
the thyroid from radioactive material released from the 
Hanford site.  The dose estimate was provided as part of a 
public service program of the states of Washington, Oregon, 
and Idaho in cooperation with the Center for Disease Control 
and Prevention (CDC).  He has also submitted several 
governmental-sponsored reports, including a videotape, 
pertaining to dose estimates of the amount a radiation 
released from the Hanford site and the health-risks of such 
exposure.  

In a September 2002 statement, a university professor and 
physician of public health informed the veteran that the 
health effects of exposure to plutonium included cancer of 
the lung, liver, bone, and bone marrow. 

In an October 2002 statement, a VA physician in the Office of 
Public Health and Environmental Hazards informed the veteran 
that, according to a CDC report, it was likely that veterans 
stationed at Hanford, Washington, between 1944 and 1961, may 
have been exposed to ionizing radiation. 

Legal Criteria 

The veteran seeks service connection for residuals of 
exposure to ionizing radiation. Service connection for a 
disease, which is claimed to be attributable to exposure to 
ionizing radiation, may be established in one of three 
different ways.  

First, there are some cancers, which are presumptively 
service connected under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  This provision applies 
only to veterans who participated in radiation-risk activity.  
The requirement of radiation-risk activity, means 
participation in a test involving the detonation of a nuclear 
device, the occupation of Hiroshima or Nagasaki, Japan from 
August 1945 to July 1946, or presence during service at 
diffusion plants in Ohio, Kentucky, or Tennessee, processing 
radiation before 1992.  The record does not show and the 
veteran does not contend that he participated in any of these 
activities. 

Second, under 38 C.F.R. § 3.311, "radiogenic diseases" may 
be service connected provided that certain conditions 
specified in that regulation are met.  Under 38 C.F.R. § 
3.311(b), a "radiogenic disease" means a disease that may be 
induced by ionizing radiation and the list of recognized 
radiogenic diseases include cancers, posterior subcapsular 
cataracts, non-malignant thyroid nodular disease, and tumors 
of the brain and central nervous system.  The determination 
of whether a disease is radiogenic is based on scientific or 
medical studies that show a significant statistical 
association between a particular type of exposure and a 
specific disease.  38 C.F.R. § 1.17.  

As is clear from the list of radiogenic diseases, neither a 
testicular disability, diagnosed as epididymitis; salivary 
gland disability with removal of submaxillary or 
submandibular salivary glands, nor a throat disability, 
diagnosed as a lipoma, is listed.  

Third, service connection can be established on a direct 
basis under the provisions of 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.311(b)(4), that is, proving that exposure during 
service actually caused the specific adverse health effect. 


Radiation Basis 

As the first and second methods of establishing service 
connection on the basis of radiation exposure cannot be 
applied to the veteran's claims, that is, under the 
presumption for veterans who participated in radiation-risk 
activity and as a listed radiogenic disease, the remaining 
method of entitlement is proving direct service connection, 
that is, proving that exposure to ionizing radiation during 
service actually caused the claimed adverse health effects. 

Establishing such a relationship requires specific medical or 
scientific knowledge beyond that of a layperson.  Therefore, 
any question as to actual causation requires competent 
medical or scientific evidence.  Grottveit v. Brown, 5 
Vet.App. 91, 92-92 (1993). 

On the present record, the veteran has submitted competent 
scientific evidence of exposure to ionizing radiation and a 
dose estimate of radiation exposure between 70 millirad and 
780 millirad to the thyroid.  However, none of the medical 
and scientific documents, reports, or studies establish 
actual direct causation between this type of exposure and a 
left testicular disability, diagnosed as epididymitis, a 
salivary gland disability with removal of the submaxillary or 
submandibular salivary glands, or a throat disability, 
diagnosed as a lipoma.  The fact that the claimed 
disabilities are not on the list of radiogenic diseases means 
that there is not even competent medical or scientific 
evidence of a significant statistical association between 
this type of exposure and the claimed disabilities, which is 
a lesser standard than that to prove actual causation. 

While the veteran has reason to be concerned about the 
adverse health effects of exposure to ionizing radiation, and 
as there is still a lot of medical and scientific uncertainty 
about the long-term health effects of such exposure, the 
current medical and scientific evidence fails to show actual 
causation between ionizing radiation and the claimed 
disabilities.  The veteran's assertions to the contrary 
unsupported by competent medical or scientific evidence is 
insufficient to make the causal connection. 

Nonradiation Basis 

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

As for the first element, the evidence is sufficient to 
establish residuals of left testicular disability, diagnosed 
as epididymitis, salivary gland disability with removal of 
the submaxillary or submandibular salivary glands, and 
residuals of a removal of a lipoma. 

For the second and third elements, there is no medical 
evidence suggesting that salivary gland disability or lipoma 
was present in service or until years thereafter or medical 
evidence of a nexus between these disabilities and service.  
In the absence of evidence supporting the second and third 
elements of service connection, there is no factual or legal 
basis to relate either the post-service glandular abnormality 
or the lipoma to an in-service injury or disease. 

As for residuals of left testicular disability, diagnosed as 
epididymitis, while a single episode of left testicular pain 
was noted during service, it was not associated with 
epididymitis.  After service, epididymitis was first 
documented in 1979, almost 30 years after the single episode 
in service.  There is no medical evidence suggesting that the 
current disability is associated with the condition noted 
during service or otherwise suggesting that the current 
disability is etiologically related to service.  While the 
Board has considered the veteran's contentions, as a lay 
person, he is not qualified to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, service 
connection is not in order for this disability.  

After review of all the evidence of record and for the 
reasons articulated, the Board concludes that the benefit-of- 
the-doubt rule does not apply because the preponderance of 
the evidence is against the claims of service connection on 
both a radiation and nonradiation basis.  38 U.S.C.A. 
§ 5107(b). 

II.  Service Connection for Hearing Loss and Tinnitus 

The service medical records for both periods of service, 
including the reports of entrance and separation 
examinations, contain no complaint, history, or finding of 
hearing loss or tinnitus. 

Service personnel records show that the veteran served in the 
infantry during World War II, he was awarded the Combat 
Infantryman Badge, and he was familiar with the use of basic 
infantry weapons, including the M-1 rifle, the light machine 
gun, and the 60-millimeter mortar.  During his second period 
of active duty, he was assigned to an anti-aircraft gun 
battery. 

After service on VA examination in May 1999, the veteran 
reported that he first noticed a decrease in hearing about 15 
months earlier.  He stated that he was exposed to anti-
aircraft fire during service.  It was indicated that hearing 
loss was associated with tinnitus.  Pure tone audiometry 
revealed threshold levels in decibels at the following test 
frequencies:

HERTZ 500 1000 2000 3000 4000 RIGHT 55 50 50 60 65 
HERTZ 500 1000 2000 3000 4000 LEFT 55 55 50 60 60

Speech recognition was 80 percent in the right ear and 84 
percent in the left ear.  After a review of the record, 
including the service medical records, the examiner expressed 
the opinion that the veteran's bilateral sensorineural 
hearing loss was not service related.  The diagnoses were 
bilateral sensorineural hearing loss and tinnitus. 

Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, impaired hearing shall be considered a 
disability when the auditory thresholds in any of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

In the case of any veteran who engaged in combat with the 
enemy, satisfactory lay or other evidence that an injury or 
disease was incurred in combat will be accepted as sufficient 
proof of service incurrence if the evidence is consistent 
with the circumstances, conditions or hardships of such 
service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  38 U.S.C.A. § 1154(b).  

The Board notes that Section 1154(b) provides a basis for the 
Board to conclude that the veteran was subjected to acoustic 
trauma in service but it does not negate the need for medical 
evidence of a nexus between the service acoustic trauma and 
the veteran's current hearing loss and tinnitus.  See 
Libertine v. Brown, 9 Vet.App. 521, 524 (1996); Caluza v. 
Brown, 7 Vet.App. 498, 507 (1995), aff'd per curiam, 78 F.3d 
604 (Fed.Cir. 1996).  

Analysis

The veteran currently has bilateral hearing loss, diagnosed 
as bilateral sensorineural hearing loss, and tinnitus as 
evidenced by the findings on VA examination in 1999, which is 
recognized by VA as a disability under 38 C.F.R. § 3.385.  
However, during both periods of service, the veteran's 
service medical records show that the veteran's hearing was 
normal and there was no evidence of tinnitus.  After service, 
hearing loss and tinnitus were first documented in 1999, more 
than four decades after the last period of service and well 
beyond the one-year presumptive period for sensorineural 
hearing loss.  

While the veteran's statements about exposure to anti-
aircraft guns are credible and his exposure to combat 
conditions is documented, the competent medical evidence of 
record, pertaining to whether the noise exposure in service 
caused the veteran's current hearing loss, consists of the VA 
examination report of 1999.  In the report, after reviewing 
the record, the examiner indicated that the veteran's hearing 
loss was unrelated to service.  As for tinnitus, there is no 
medical evidence of record that tinnitus is related to 
service.  The evidence does show that while tinnitus is 
associated with hearing loss, the medical evidence does not 
relate hearing loss to service.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against these claims.

III.  Increased Rating 

The record shows that in January 1945 the veteran suffered 
frostbite of the feet caused by prolonged exposure to 
freezing temperatures while in combat. 

After service, in a May 1962 rating decision, the RO granted 
the veteran's original claim of service connection for 
residuals of frostbite of the feet and assigned a 
noncompensable rating, effective from February 1962, the date 
of receipt of his claim.  Subsequently, the RO increased the 
rating to 10 percent, effective from April 1971 and then to 
30 percent, effective from December 1972.  

The rating remained at 30 percent and it was in effective 
when the veteran raised the current claim for increase at a 
hearing in February 1992.  In adjudicating the claim, in a 
June 1995 rating decision, the RO denied at rating in excess 
of 30 percent under Diagnostic Code 7122.  While on appeal in 
a November 1999 rating decision, on the basis of a change in 
the rating criteria, the RO assigned a separate 30 percent 
rating for each leg, effective from January 12, 1998, the 
effective date of the change in the rating criteria. 

Factual Background 

On VA examination in December 1992, the examiner found no 
signs of scars associated with frostbite or other symptoms of 
frostbite.    

On VA examination in December 1994, the veteran's toes were 
colder than the rest of the feet.  There was no evidence of 
discoloration.  The pedal pulses were palpable.  There was 
bilateral paresthesia in two-thirds of the lower leg.  The 
diagnosis was residuals of frozen feet as described. 

In August 1995, the veteran testified that he experienced leg 
spasms in cold weather or in a heavily air-conditioned 
setting. 

On VA examination of the feet in October 1996, the veteran 
complained of leg spasms and pain.  The toes appeared cold 
and purple, but warmed up and returned to normal color after 
the veteran put his socks on.  

In May 1997, a VA health-care provider reported that 
Raynaud's phenomenon with cold sensitivity, hyperesthesia, 
and color changes was possibly related to the veteran's 
history of cold exposure.  On examination, the feet were cold 
to touch.  The pedal pulses were active.  The skin was 
positive for dependent rubor.  There was no ulceration or 
gangrene. 

On VA examination in July 1997, the examiner found no 
frostbite problem at the foot level.  

On VA neurological examination in May 1999, the pertinent 
finding was mild peripheral neuropathy, consisting of sensory 
loss distal to the knees and decreased vibratory sense in the 
ankle and toes, which the examiner attributed to diabetes.  

On VA vascular examination in May 1999, the pulses in the 
lower extremities were normal.  There was no evidence of 
atrophy, ulceration, or lesions.  Muscle tone was good.  The 
feet were warm without swelling.  Arterial venous filling was 
normal.  There was some cyanosis with dependency.  There was 
no evidence of tissue damage or loss, edema, amputation, or 
arterial vascular disease.  The examiner commented that the 
symptoms of Raynaud's phenomenon in the veteran's case were 
cold sensitivity to the feet, cyanosis and occasional foot 
pallor and pain due to cold.  The examiner stated that the 
veteran may develop pain during episodes of cold sensitivity, 
but the pain did not account for the veteran's complaint of 
the inability to walk.  The diagnoses were frostbite of the 
feet and Raynaud's phenomenon secondary to frostbite. 

Legal Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity caused by a disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

During the appeal, the criteria for rating residuals of a 
cold injury under Diagnostic Code (DC) 7122 were revised, 
resulting in three different criteria, which need to be 
applied during the period the criteria were in effect.  

The DC 7122 criteria in effect prior to January 12, 1998, 
provided a 30 percent rating for bilateral residuals of 
frozen feet with persistent moderate swelling, tenderness, 
redness, and other symptoms.  The criteria for a 50 percent 
rating were loss of toes or parts, and persistent severe 
symptoms.  [Hereinafter referred to as the old criteria.]  

The DC 7122 criteria in effect from January 12, 1998, through 
August 12, 1998, provided a 30 percent rating for residuals 
of cold injury phenomenon in the veteran's case [Hereinafter 
referred to as the interim criteria.]

The DC 7122 criteria currently in effect, beginning in August 
13, 1998, are the same as the interim criteria.  The revision 
applied to Note 1 and provides that a separate rating is to 
be assigned to other disabilities that have been diagnosed as 
the residual effects of cold injury, such as Raynaud's 
phenomenon, unless they are used to support the rating under 
DC 7122.  [Hereinafter referred to as the current criteria.]

The rating criteria for Raynaud's disease under Diagnostic 
Code 7117 were also revised during the pendency of the 
appeal, resulting in two different rating criteria applicable 
to the claim.  

The DC 7117 criteria in effect prior to January 12, 1998, 
provided a 20 percent for Raynaud's disease with occasional 
attacks of blanching or flushing.  

The DC 7117 criteria currently in effect, beginning January 
12, 1998, provide a 10 percent rating for Raynaud's syndrome, 
when there are characteristic attacks occurring one to three 
times a week.  The criteria for a 20 percent rating are 
characteristic attacks occurring four to six times a week.  
The criteria for a 40 percent rating are characteristic 
attacks occurring at least daily.  Characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesia, and precipitated by exposure to cold or 
by emotional upsets.  [Hereinafter referred to as the current 
criteria.]

Analysis 
Prior to January 12, 1998

Under the old DC 7122, the criteria for the next higher 
rating, 50 percent, required loss of toes or parts, and 
persistent severe symptoms.  The record shows that there was 
no evidence of loss of toes or severe persistent symptoms.  
The pertinent findings were cold sensitivity, hyperesthesia, 
and color changes, which the Board finds do not nearly 
approximate or equate to loss of toes and severe persistent 
symptoms. 

Under the old DC 7117, the criteria for a compensable rating 
were characteristic attacks occurring one to three times a 
week, the manifestations of which were already rated under 
the old DC 7122.  In this case, the rating of the same 
manifestations under different diagnostic codes is 
pyramiding, which is to be avoided.  38 C.F.R. § 4.14.  For 
these reasons, the criteria for a higher rating under either 
the old DC 7122 or DC 7117 have not been met. 

January 12, 1998, to August 12, 1998

Under the interim DC 7122 criteria, the 30 percent rating for 
each leg was the maximum schedular rating.  For this reason, 
there is no legal basis for a higher rating under the interim 
DC 7122 criteria.

August 13, 1998, and Currently 

Under the current DC 7122 criteria, the 30 percent rating for 
each leg is the maximum schedular rating.  

Under the current DC 7117, beginning January 12, 1998, the 
criteria for a compensable rating for Raynaud's syndrome are 
characteristic attacks and the degree of disability is based 
on the frequencies of the attacks.  Characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesia, and precipitated by exposure to cold or 
by emotional upsets.  

On the most recent VA examination, the symptoms of Raynaud's 
were cold sensitivity to the feet, cyanosis and occasional 
foot pallor and pain due to cold, which are the same 
manifestations required for a 30 percent rating under DC 
7122. 

After reviewing the record, the Board concludes that the 
characteristic attacks of Raynaud's syndrome are used to 
support the 30 percent rating for each leg and a separate 
rating for Raynaud's would be pyramiding, which is to be 
avoided.  38 C.F.R. § 4.14.  

For these reasons, the criteria for a higher rating under 
either the interim or current DC 7122 or the current DC 7117 
have not been met. 

The Board has also considered whether the issues should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for his service-connected disability and that 
the manifestations of the disability are not so unusual or 
exceptional as to render impractical the application of the 
regular schedualr standards.  The Board therefore concludes 
that referral of the issue for extra-schedular consideration 
is not warranted.

IV.  Effective Date 

In a November 1999 rating decision, the RO granted service 
connection for anxiety disorder with chronic pain syndrome 
and depression, effective from January 1990.  The veteran 
initiated an appeal of the effective date of the ward.  In a 
March 2000 rating decision, the RO amended the effective date 
to the date of receipt of the claim to reopen, July 15, 1988.  
In a May 2002 rating decision, the disability was amended to 
include PTSD.  There was no change in the 1988 effective 
date. 

Factual Background 

In November 1978, the RO denied the veteran's initial claim 
of service connection for a psychiatric disorder.  On appeal 
to the Board, in a June 1983 decision, the Board denied 
service connection for a psychiatric disorder.  The next 
document relevant to the claim of service connection for a 
psychiatric disability was the veteran's statement, received 
on July 15, 1988, that he was being treated by VA for a 
mental condition induced by his service-connected disability. 

Legal Criteria 

The effective date of an award of compensation on a claim to 
reopen after a final disallowance of the claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400. 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155.

Analysis

The record shows that the veteran's initial claim of service 
connection for a psychiatric disorder was denied by the Board 
in a June 1983 decision.  When a claim is disallowed by the 
Board, the claim cannot be reopened an allowed unless new and 
material evidence is presented.  38 U.S.C.A. §§ 5108, 
7104(b).  

In this case, the RO granted service connection for anxiety 
disorder with chronic pain syndrome and depression after the 
final disallowance of the claim and assigned an effective 
date of July 15, 1988, the date of receipt of the claim to 
reopen, which was in accordance with 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400 (the effective date of an award of 
compensation on a claim to reopen after a final disallowance 
of the claim will be the date of receipt of the claim). 

The remaining question is whether the veteran indicated 
intent to apply for service connection for a psychiatric 
disorder in the interim between the final disallowance of the 
claim in June 1983 and the date of receipt of the claim to 
reopen in July 1988.  As the record contains no such 
communication or action from the veteran during the interim 
period, there is no factual or legal basis to assign an 
effective date earlier than July 15, 1988. 

The record does contain a report of VA hospitalization, dated 
in July 1993, disclosing that the veteran was treated for a 
back disability.  Medical history included a diagnosis of 
major depression.  The hospital record however cannot be 
considered as an informal claim for purposes of an earlier 
effective date of service connection because there had not 
been a prior allowance, or disallowance of a formal claim for 
compensation based on the noncompensable nature of the 
claimed psychiatric disorder.  Crawford v. Brown, 5 Vet.App. 
33, 35 (1993).

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard does 
not apply.  38 U.S.C.A. §5107(b). 


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a left testicular disability, 
diagnosed as epididymitis, to include as secondary to 
exposure to ionizing radiation, is denied. 

Service connection for a salivary gland disability with 
removal of submaxillary or submandibular salivary glands, to 
include as secondary to exposure to ionizing radiation, is 
denied. 

Service connection for a throat disability, diagnosed as 
lipoma, to include as secondary to exposure to ionizing 
radiation, is denied. 

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.  

A rating in excess of 30 percent prior to January 12, 1998, 
for frostbite of both legs with Raynaud's phenomenon, is 
denied.  

A rating in excess of 30 percent from January 12, 1998, for 
frostbite residuals of the right leg with Raynaud's 
phenomenon, is denied. 

A rating in excess of 30 percent from January 12, 1998, for 
frostbite residuals of the left leg with Raynaud's 
phenomenon, is denied.

An effective dated earlier than July 15, 1988, for the grant 
of service connection for anxiety disorder with chronic pain 
syndrome, depression, and post-traumatic stress disorder, is 
denied.


______________________________________________
	Shane A. Durkin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



